Case 1:19-cv-11023-LAP Document 25 Filed 11/17/20 Page 1 of 1

DocuSign Envelope ID: 8C15A209-E37D-4950-94CF-5379C9E7CF37

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT GF NEW YORK

LEONIE BURKE,
Case No. 19-cv-11023 (LAP)
Plaintiff,

-against-

THE BANK OF NEW YORK MELLON,
NATHANIEL KIERNAN

Defendants.

Me

AND NOW, on this / ie o VV , 2020, upon review of the
parties’ Stipulation for Dismissal With Prejudice, IT IS HEREBY ORDERED that the above-

referenced civil action is DISMISSED WITH PREJUDICE against Nathaniel Kiernan. Each

party will bear its own attorneys’ fees and costs.

BY THE COURT:

 

 

 

Honorable Loretta A, Preska
United States District Judge

ec/eck: All Counsel of Record

The Clark of bbe Cour’ Shall
Wark this acti: {ois oped and all
REAL ny notions Hohn, iad, Ga ROGE,

Go ORABIND;

     

 
